             Case 1:20-cv-00114-GSK Document 54                 Filed 04/19/21     Page 1 of 3




                                                                                 Clark Hill PLC
                                                                                 1001 Pennsylvania Ave.
                                                                                 Suite 1300 South
                                                                                 Washington, DC 20004
 Mark R. Ludwikowski
 T 202.772.0909
 T 202.640.6680
 F 202.772-0919
 Email: mludwikowski@clarkhill.com                                               clarkhill.com



                                               April 19, 2021



 VIA ELECTRONIC FILING

 The Honorable Gary S. Katzmann
 U.S. Court of International Trade
 One Federal Plaza
 New York, NY 10278-0001


          Re:          The Ancientree Cabinet Co., Ltd. v. United States; Court No. 20-00114

Dear Judge Katzmann:

          On behalf of Cabinets to Go, LLC (“CTG”), Plaintiff-Intervenor in this action, we submit

this letter following oral argument held on April 14, 2021 (ECF No. 47). CTG does not take a

position on the merits of the arguments presented by the parties during oral argument. However,

CTG wishes to reiterate that should the Court accept Plaintiff’s arguments that its antidumping

(“AD”) margin be recalculated based on Malaysia as a surrogate country, then the same

recalculation must be undertaken by the Department of Commerce consistently for the other

mandatory respondents Rizhao Foremost Woodwork Manufacturing Company Ltd. (“Foremost”)

and Dalian Meisen Woodworking Co., Ltd. (“Meisen”), as well as companies not individually

investigated but receiving a separate AD rate (“separate rate respondents”).
Case 1:20-cv-00114-GSK Document 54   Filed 04/19/21     Page 2 of 3




                          Respectfully submitted,

                          CLARK HILL PLC




                          By: _________________________________
                             Mark Ludwikowski
                             Courtney G. Taylor

                             Counsel to Plaintiff-Intervenor
         Case 1:20-cv-00114-GSK Document 54               Filed 04/19/21      Page 3 of 3




                            Word Count Certificate of Compliance

This brief has been prepared utilizing Microsoft Word 2007 using a proportionally spaced

typeface (12 point Times New Roman font).


In accordance with this Court’s Order, the undersigned certifies that this response complies with

the word limitations set forth in the Chambers Procedures. Specifically, I hereby certify that this

comment contains 120 words. In accordance with the Chambers Procedures, this certified word

count is based on the word count feature in the word processing system (Microsoft Word) used

to prepare this letter.




                                              By: _________________________________
                                                 Mark Ludwikowski
